UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1737


ALLSTATE INDEMNITY COMPANY,

                Plaintiff - Appellee,

          v.

PHILLIP R. BRYANT,

                Defendant - Appellant,

          and

LARRY J. OETTER,

                Defendant.



                              No. 15-1764


ALLSTATE INDEMNITY COMPANY,

                Plaintiff - Appellee,

          v.

LARRY J. OETTER,

                Defendant - Appellant,

          and

PHILLIP R. BRYANT,

                Defendant.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:14-cv-00090-BR)


Submitted:   February 29, 2016            Decided:   March 8, 2016


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn A. Barfield, HAITHCOCK, BARFIELD, HULSE & KINSEY, PLLC,
Goldsboro, North Carolina; Evan G. Lewis, Washington, North
Carolina, for Appellants.     Jeffrey B. Kuykendal, MCANGUS,
GOUDELOCK & COURIE, LLC, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     In    these    joint   appeals,       Phillip   R.    Bryant       and   Larry    J.

Oetter challenge the district court’s orders granting summary

judgment     to     Allstate       Indemnity       Company       (“Allstate”)         and

declaring that Allstate has no obligation to defend or indemnify

Oetter in Bryant’s state court action against him.                             We have

reviewed de novo the district court’s grant of summary judgment,

see Pryor v. United Air Lines, Inc., 791 F.3d 488, 495 (4th Cir.

2015) (stating standard of review), and agree with the district

court that Allstate was entitled to judgment as a matter of law.

Appellants’       arguments    to    the       contrary    are     not    persuasive.

Accordingly, we affirm for the reasons stated by the district

court.      Allstate      Indem.    Co.    v.   Bryant,    No.     4:14-cv-00090-BR

(E.D.N.C.    June    9,   2015);    Allstate      Indem.     Co.   v.    Oetter,      No.

4:14-cv-00090-BR (E.D.N.C. June 9, 2015).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                           3